Citation Nr: 1105143	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a heart condition, 
including coronary artery disease and myocardial infarction with 
a history of cardiac arrhythmia, congestive heart failure and 
tricuspid insufficiency.   

2.	Whether new and material evidence has been submitted to reopen 
a claim for service connection for bilateral hearing loss.  

3.	Whether new and material evidence has been submitted to reopen 
a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 
1966. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
The Board notes that additional issues were addressed in the 
rating decision, but were not included in the Notice of 
Disagreement submitted in June 2007.  Therefore, those issues 
will not be addressed in this decision.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record does not show that a 
cardiovascular disability manifested in service, within one year 
after service or was related to service. 

3.	By an unappealed December 2005 Board decision, the RO denied 
the Veteran's claim for bilateral hearing loss because the 
evidence of record did not show that hearing loss was related to 
service.  

4.	Evidence received subsequent to the December 2005 Board 
decision is evidence not previously submitted to the RO, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not present a reasonable possibility of 
substantiating the Veteran's claim.

5.	By an unappealed August 1979 Board decision, the RO denied the 
Veteran's claim for tinnitus because the evidence of record did 
not show that tinnitus was related to service.  

6.	Evidence received subsequent to the August 1979 Board decision 
is evidence not previously submitted to the RO, does not relate 
to an unestablished fact necessary to substantiate the claim and 
does not present a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.	A heart condition, including coronary artery disease and 
myocardial infarction with a history of cardiac arrhythmia, 
congestive heart failure and tricuspid insufficiency was not 
incurred in or aggravated by service; nor may it be presumed to 
be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.	The December 2005 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

3.	New and material evidence has not been submitted and the claim 
of entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).  

4.	The August 1979 Board decision is final.  38 U.S.C.A. § 
4004(b) (1976); 38 C.F.R. § 19.104 (1979).  

5.	New and material evidence has not been submitted and the claim 
of entitlement to service connection for tinnitus is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in November 2006 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter also 
included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Further, specific to requests to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant in November 2006 included 
the criteria for reopening the previously denied claims for 
hearing loss and tinnitus, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed about 
what evidence is necessary to substantiate the elements required 
to establish service connection that were found insufficient in 
the previous denials.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Here, the Veteran was not afforded a VA examination regarding his 
claim for a heart condition.  A medical examination or medical 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of a disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The threshold 
for establishing the third element is low for there need only be 
evidence that "indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

In this case, the only evidence that the cardiac disability is 
related to service is the Veteran's own statements.  There was no 
indication in the service treatment records that the Veteran had 
cardiac complaints or was treated for a cardiac disability.  
There is also no medical evidence that suggests that a cardiac 
disability is related to service.  In view of the objective 
evidence of record which was negative for any complaints or 
findings of a cardiac disability in service, the Board finds the 
Veteran's current assertions alone in the face of this objective 
evidence not credible, and thus do not require VA to provide an 
examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in determining whether lay 
evidence is satisfactory the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA is 
not obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (a medical opinion was not warranted when there was no 
reasonable possibility that such an opinion could substantiate 
the veteran's claim because there was no evidence, other than his 
own lay assertion, that reflected an injury or disease in service 
that may be associated with his symptoms).  

Further, VA is not required to provide a medical examination when 
there is no credible evidence of an event, injury, or disease in 
service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  
Although the Veteran asserts that he was treated in service for a 
heart disability, the evidence shows that he was treated for heat 
exhaustion.  Therefore, the service treatment records contradict 
the Veteran's assertions and the Board finds them not credible.   
Without the establishment of an in-service injury, disease, or 
event, VA is not obligated to obtain a medical examination or 
opinion in connection with the claim.  See Bardwell, supra.  

Regarding the claims for hearing loss and tinnitus, VA is not 
required to provide an examination unless new and material 
evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  As described in this decision, new and material 
evidence has not been submitted; therefore, a VA examination is 
not warranted.  The Board notes that the RO provided an 
examination for hearing loss and tinnitus in January 2007.  
Furthermore, the Board notes that the examination was inadequate 
as the RO did not provide the examiner with the claim file.  The 
Board, however, is not obligated to reopen a claim merely because 
the RO reopened the claim and undertook development such as 
obtaining a new examination or opinion.  Furthermore, the 
adequacy of any such examination or opinion is moot if the Board 
determines that new and material evidence has not been presented.  
Thus, in this case, even though the VA examination was 
inadequate, any such inadequacies are moot as the Board is 
finding that new and material evidence has not been received to 
reopen the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service medical records, DD 
Form 214, private medical records and VA medical records.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection for cardiovascular renal disease may be 
granted if manifest to a compensable degree within one year of 
active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In this case, the VA treatment records show that the Veteran has 
been treated on several occasions for chest pain.  In a January 
2007 VA Compensation and Pension Examination, the Veteran was 
diagnosed with coronary artery disease and myocardial infarction 
with a history of cardiac arrhythmia, congestive heart failure 
and tricuspid insufficiency.   In a March 2008 VA examination for 
Aid and Attendance, the Veteran was diagnosed with coronary 
artery disease with status post myocardial infarction.  

The service treatment records, however, do not show treatment for 
or a diagnosis of a cardiac disability in service.  The entrance 
examination does not show that the Veteran had any cardiac 
disability at the time he was examined for military service in 
December 1965.  In June 1966, the Veteran sought treatment for 
possible heat exhaustion after reporting he almost blacked-out.  
He was diagnosed with heat exhaustion and given water and salt 
tablets.  He was subsequently separated from military service in 
October 1966 for an inadequate personality disorder and organic 
brain syndrome, which was determined to have existed prior to 
service.  A September 1966 separation examination was negative 
for any cardiovascular disabilities.

After service, the Veteran was treated on multiple occasions for 
chest pain.  Subsequently, he was diagnosed with coronary artery 
disease and myocardial infarction.  The post-service medical 
records, both private and VA, do not show that any cardiovascular 
disability was related to service.  Additionally, the Board notes 
that there is no medical evidence depicting symptoms of or a 
diagnosis of a cardiovascular disability within one year after 
separation from service.  Therefore, service connection cannot be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

Moreover, no competent medical professional has ever related the 
Veteran's cardiovascular disability to service.  In this regard, 
the Board observes that the Veteran received treatment by both VA 
and private physicians and the evidence of record is devoid of 
any objective medical opinion relating his cardiovascular 
disability to service.  Further, there is no medical evidence of 
record showing cardiovascular problems until several years after 
service.  This lapse in time weighs against the Veteran's claim.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Without competent medical 
evidence linking the Veteran's disability to service, service 
connection is not warranted.

The Board acknowledges the Veteran's statements with respect to 
the etiology of his coronary artery disease.  The Veteran is 
competent to attest to factual matters of which he had first-hand 
knowledge, specifically, chest pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis and 
causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, 
the Board finds that the Veteran is not competent to provide an 
etiological nexus between any current cardiovascular disability 
and service as such assessments are not simple in nature.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
Veteran is competent in certain situations to provide a diagnosis 
of a simple condition such as a broken leg or varicose veins, the 
Veteran is not competent to provide evidence as to more complex 
medical questions).

In conclusion, absent competent medical evidence demonstrating a 
diagnosis of coronary artery disease during or within one year of 
discharge from the Veteran's honorable period of service or a 
competent medical opinion relating the current disabilities to 
military service, service connection is not warranted.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent evidence in 
favor of a relationship between the Veteran's coronary artery 
disease and his honorable period of service, the preponderance of 
the evidence is against the Veteran's claims.  Therefore, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal, and his service connection claims must be denied.  See 38 
U.S.C.A §5107; 38 C.F.R. § 3.102.

NEW AND MATERIAL EVIDENCE

As a preliminary matter, the Board notes that the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus are based upon the same factual bases as his previous 
claims, which were last denied in December 2005 and August 1979 
Board decisions, respectively.  The Veteran did not appeal these 
decisions and they became final.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).  As such, it is 
appropriate for the Board to consider these claims as requests to 
reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 
1330 (Fed. Cir. 2008).

Although the RO appeared to reopen the Veteran's claims when it 
afforded the Veteran a VA Audiological Examination in January 
2007, such a determination is not binding on the Board.  The 
Board must first decide whether new and material evidence has 
been received to reopen the claims.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  The Board 
must review all of the evidence submitted since the last prior 
denials to determine whether the Veteran's claims for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

Evidence must be new and material to reopen a previously 
disallowed claim.  The definition of "new and material evidence" 
was revised in August 2001.  For claims filed on or after August 
29, 2001, as in this case, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  



Hearing Loss 

In December 2005, the Board denied reopening the Veteran's claim 
for bilateral hearing loss because the evidence submitted did not 
show a nexus between the current hearing loss and service.  

In December 2005, the Board reviewed VA records and private 
medical records.  The private and VA medical treatment records 
confirmed that there was a current diagnosis of hearing loss.  
The VA and private records also considered the Veteran's 
contentions that he was exposed to acoustic trauma in service.  
However, the Board noted that the records did not suggest that 
the Veteran's current hearing loss was related to such exposure.  
The Board also considered the Veteran's own contentions that his 
current hearing loss began during military service.  

Since the December 2005 Board decision, additional VA treatment 
records and private medical records were submitted.  The medical 
records show treatment for bilateral hearing loss, but do not 
provide a nexus to service.  

The Board notes that the VA and private medical records are new 
as they have not previously been submitted to the RO; however, 
the records do not show that the Veteran's hearing loss is 
related to service.  Therefore, the Board finds that the records 
are not material.  The new records do not show that the bilateral 
hearing loss was related to service, which was the unestablished 
fact necessary to substantiate the claim in December 2005.  
Further, as a nexus for the Veteran's hearing loss was not 
provided in the new medical records, they do not raise a 
reasonable possibility of substantiating the claim.  

Further, the Board has considered the Veteran's assertions since 
the December 2005 Board decision.  The Veteran has also offered 
his own contentions that his current hearing loss began during 
military service; however, these statements are also not new and 
material evidence.  Lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  See 
Mobley v. Brown, 15 Vet. App. 134 (1996); Moray v. Brown, 5 Vet. 
App. 211 (1993).  The Board also observes that the Veteran's 
current contentions are essentially cumulative and redundant to 
those considered and rejected by the Board in 2005.  

As such, the Board finds that the evidence submitted is not 
material and the Veteran's claim for service connection for 
bilateral hearing loss is not reopened.  

Tinnitus

In August 1979, the Board denied the Veteran's claim for service 
connection for tinnitus because the evidence of record did not 
show a nexus between tinnitus and service.  

In August 1979, the Board reviewed the service treatment records, 
private medical records and VA medical records.  The service 
treatment records revealed that the Veteran complained of ringing 
in his left ear in service in March 1966.   The separation 
examination was normal.  Post-service records show that the 
Veteran had complaints of occasional and intermittent tinnitus.  

Since the August 1979 Board decision, additional VA treatment 
records and private medical records were submitted.  The medical 
records show complaints of periodic recurrent tinnitus.  The 
January 2007 VA examination shows that tinnitus was daily, mostly 
at night.  

The Board notes that the VA and private medical records are new 
as they have not previously been submitted to the RO; however, 
the records do not show that tinnitus is related to service.  
Therefore, the Board finds that the records are not material.  
The new records do not show that tinnitus was caused by acoustic 
trauma in service or was related to service, which was the 
unestablished fact necessary to substantiate the claim in August 
1979.  Further, the records do not raise a reasonable possibility 
of substantiating the claim as there remains no nexus between 
tinnitus and service.  

Further, the Board has considered the Veteran's assertions since 
the 1979 Board decision.  The Veteran has offered his own 
contentions that tinnitus began during military service; however, 
these statements are also not new and material evidence.  Lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  See Mobley v. Brown, 15 
Vet. App. 134 (1996); Moray v. Brown, 5 Vet. App. 211 (1993).  
The Board also observes that the Veteran's current contentions 
are essentially cumulative and redundant to those considered and 
rejected by the Board in 1979.  

As such, the Board finds that the evidence submitted is not 
material and the Veteran's claim for service connection for 
tinnitus is not reopened.  


ORDER

Service connection for a heart condition, including coronary 
artery disease and myocardial infarction with a history of 
cardiac arrhythmia, congestive heart failure and tricuspid 
insufficiency is denied.   

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is not re-opened and his claim remains 
denied.

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for tinnitus 
is not re-opened and his claim remains denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


